DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poston et al (US 2014/0069424) in view of Maas et al (US 2015/0164143) and Thweatt, Jr. et al (US 6,080,973).
Regarding claim 1, Poston discloses a device for vaporizing liquid for inhalation (Fig. 1) comprising: 
a heating element (Fig. 1 #120 heater) for generating an aerosol from a source liquid (The designed and intended use of the heating element was to generate an aerosol from a source liquid.); 
and control circuitry ([0083] lines 4-5).
However, Poston does not disclose the heating element having a resistance of between 0.5 and 5.0 ohms, a control circuitry for controlling a supply of electrical power from a power supply to the heating element, and wherein the control circuitry is further configured to: determine an indication of a derivative of an electrical characteristic of the heating element with respect to time; and determine whether or not an overheating fault condition for the electronic aerosol provision system has arisen based on the determined indication of the derivative of the electrical characteristic of the heating 
Nonetheless, Maas teaches the heating element having a resistance of between 0.5 and 5.0 ohms ([0041] lines 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for vaporization of Poston by incorporating the resistance value in a range between 0.5 and 5.0 ohms as taught by Maas for the purpose of transforming the electric energy into thermal energy and generating a high temperature to rapidly heat the liquid. ([0041])
Furthermore, Thweatt teaches a controller (Fig. 1 #40 controller) for controlling a supply of electrical power from a power supply to the heating element, and wherein the control circuitry is further configured to: determine an indication of a derivative of an electrical characteristic of the heating element with respect to time (Fig. 4 #84 Calculate the rate of change and store as 1st derivative.); 
and determine whether or not an overheating fault condition for the electronic aerosol provision system has arisen based on the determined indication of the derivative of the electrical characteristic of the heating element with respect to time by comparing the indication of the derivation of the electrical characteristic of the heating element with a predefined threshold value. (Fig. 4 #86 Analyze rate of change and set alarm if necessary; Col. 3 lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the controller disclosed by Poston with the controller as taught by Thweatt for the purpose of providing an electric heater and (Col. 1 lines 41-43)
Regarding claim 2, Poston in view of Maas and Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the indication of the derivative of the electrical characteristic of the heating element with respect to time comprises an indication of a first derivative of the electrical characteristic of the heating element with respect to time (Fig. 4 #84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Mass and Thweatt with the further teachings of Thweatt for the purpose of providing an electric heater and control therefor that quickly and efficiently detects and responds to abnormal conditions. (Col. 1 lines 41-43).
Regarding claim 3, Poston in view of Maas and Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the indication of the derivative of the electrical characteristic of the heating element with respect to time comprises an indication of a second derivative of the electrical characteristic of the heating element with respect to time (Fig. 4 #96). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Maas and Thweatt with the further teachings of Thweatt for the purpose of providing an (Col. 1 lines 41-43).
	Regarding claim 4, Poston in view of Maas and Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Poston further teaches wherein the heating element (Fig. 1 #120 heater) comprises a resistive heating element ([0054] lines 3-5).  
Regarding claim 5, Poston in view of Maas and Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Poston further teaches the resistive heating element comprises stainless steel ([0056] lines 10-17; “Examples of suitable metals include titanium, zirconium, tantalum and metals from the platinum group. Examples of suitable metal alloys include stainless steel, Constantan, nickel-, cobalt-, chromium-, aluminium-titanium-zirconium-, hafnium-, niobium-, molybdenum-, tantalum-, tungsten-, tin-, gallium-, manganese- and iron-containing alloys, and super-alloys based on nickel, iron, cobalt, stainless steel, Timetal.RTM., iron-aluminium based alloys and iron-manganese-aluminium based alloys.”.
	Regarding claim 6, Poston in view of Maas and Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the electrical characteristic of the heating element is based on one or more characteristics selected from the group comprising: an electrical resistance associated with the heating element (Abstract; “A controller senses current flow through the heating element and determines a resistance related value, such as current or resistance of the heating element.) an electrical conductance associated with 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Maas and Thweatt with the further teachings of Thweatt’s controller (along with programming that includes provisions for electrical characteristics) for the purpose of providing an electric heater and control therefor that quickly and efficiently detects and responds to abnormal conditions. (Col. 1 lines 41-43)
Regarding claim 8, Poston in view of Maas and Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the fault condition is associated with a sudden rise in temperature of at least a portion of the heating element (Col. 3 lines 25-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the modify the controller of Poston in view of Maas and Thweatt with the further teachings of Thweatt’s controller (along with programming that includes provisions for determining a fault condition) for the purpose of providing an electric heater and control therefor that quickly and efficiently detects and responds to abnormal conditions. (Col. 1 lines 41-43)
Regarding claim 9, Poston in view of Maas and Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the fault condition is associated with occurrence of (Col. 3 lines 25-34; Examiner considers “glowing” to be an inherent property of the heating element and “glowing” occurs when current passes through the heating element. Resistive heating elements are known to “glow” or emit light when current is passed through the resistive heating element.  For example, a body that was hotter than its ambient environment radiated infra-red radiation, i.e., “glows”, as heat from the hot body to the cooler ambient environment.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Maas and Thweatt with the further teachings of Thweatt’s controller (along with programming that includes provisions for determining a fault condition) for the purpose of providing an electric heater and control therefor that quickly and efficiently detects and responds to abnormal conditions. (Col. 1 lines 41-43).
Regarding claim 11, Poston in view of Maas and Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the control circuitry (Fig. 1 #40 controller) is configured to determine the overheating fault condition has arisen if the magnitude of the indication of the derivative of the electrical characteristic of the heating element with respect to time exceeds the predefined threshold value (Fig. 4 #90; Col. 3 lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Maas and Thweatt with the further teachings of Thweatt’s controller (along with programming that includes provisions for determining an overheating fault condition for the purpose of (Col. 1 lines 41-43).
Regarding claim 12, Poston in view of Maas and Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the control circuitry (Fig. 1 #40 controller) is configured to determine the indication of the derivative of the electrical characteristic of the heating element with respect to time during a period in which the temperature of the heating element is considered to be temporally steady (Fig. 4 #80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Maas and Thweatt with the further teachings of Thweatt’s controller (along with programming that includes provisions for determining a fault condition) for the purpose of providing an electric heater and control therefor that quickly and efficiently detects and responds to abnormal conditions. (Col. 1 lines 41-43).
	Regarding claim 13, Poston in view of Maas and Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the control circuitry (Fig. 1 #40 controller) is configured to determine the indication of the derivative of the electrical characteristic of the heating element with respect to time during a period in which aerosol is being generated by the heating element (Fig. 4 #84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Maas and Thweatt with the further teachings of Thweatt’s controller for the purpose of (Col. 1 lines 41-43).
	Regarding claim 14, Poston in view of Maas and Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the control circuitry (Fig. 1 #40 controller) is configured to determine the indication of the derivative of the electrical characteristic of the heating element with respect to time during a period in which electric power is being supplied to the heating element (Fig. 4 #84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to r modify the controller of Poston in view of Maas and Thweatt with the further teachings of Thweatt’s controller for the purpose of providing an electric heater and control therefor that quickly and efficiently detects and responds to abnormal conditions. (Col. 1 lines 41-43).
Regarding claim 15, Poston in view of Maas and Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the control circuitry (Fig. 1 #40 controller) is further configured to reduce the supply of power to the heating element if it is determined the fault condition has arisen (Col. 3 lines 20-25; “According to the present invention, various responses to a change or absolute value of resistance can be used to shutdown, cutout, or reduce voltage to the heater to prevent overheating, control temperature of the water medium being heated, or indirectly measure the flow rate which correlates to the heat transfer from the heater.”).
(Col. 1 lines 41-43).
Regarding claim 16, Poston in view of Maas and Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 15), and Thweatt further teaches wherein the control circuitry (Fig. 1 #40 controller) is further configured to stop the supply of power to the heating element if it is determined the fault condition has arisen (Col. 3 lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Maas and Thweatt with the further teachings of Thweatt’s controller for the purpose of providing an electric heater and control therefor that quickly and efficiently detects and responds to abnormal conditions. (Col. 1 lines 41-43).
	Regarding claim 17, Poston in view of Maas and Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the control circuitry (Fig. 1 #40 controller) is further configured to activate a warning indicator if it is determined the fault condition has arisen (Fig. 4 #78). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Maas and Thweatt with the further teachings of Thweatt’s controller for the purpose of (Col. 1 lines 41-43).
Regarding claim 18, Poston in view of T Maas and Thweatt teaches the device for vaporizing liquid for inhalation above (See the rejection of claim 1), and Poston further teaches the aerosol provision system comprises the source liquid (Fig. 1 shows the aerosol generator containing an E-Liquid), and the source liquid includes nicotine ([0027]).
Regarding claim 19, Poston in view of Maas and Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Poston further teaches a reservoir of source liquid (Fig. 1 #110 reservoir) and a liquid transport element (Fig. 1 #112 wick) arranged to transport a portion of the source liquid to the vicinity of the heating element for heating to generate the aerosol.
Regarding claim 20, Poston in view of Maas and Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Poston further teaches the power supply in the form of a battery or cell ([0033] lines 1-4).
Regarding claim 21, Poston discloses a method of operating device for vaporizing liquid for inhalation (Fig. 1) comprising a heating element (Fig. 1 #120 heater) for generating an aerosol from a source liquid (Fig. 1 shows E-Liquid inside of #110 reservoir) and control circuitry ([0083] lines 4-5) for controlling a supply of electrical power from a power supply ([0059] lines 1-2) to the heating element ((Fig. 1 #120 heater), but does not disclose wherein the method comprises: determining an indication of a derivative of an electrical characteristic of the heating element with 
Nonetheless, Thweatt teaches the method comprises: 
determining an indication of a derivative of an electrical characteristic of the heating element with respect to time (Fig. 4 #84 Calculate the rate of change and store as 1st derivative.); 
and determining whether or not an overheating fault condition for the electronic aerosol provision system has arisen based on the determined indication of the derivative of the electrical characteristic of the heating element with respect to time (Fig. 4 #86 Analyze rate of change and set alarm if necessary; Col. 3 lines 20-25 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Poston to include the steps of determining an indication of a derivative of an electrical characteristic of the heating element with respect to time and determining whether or not an overheating  fault condition for the electronic aerosol provision system has arisen based on the determined indication of the derivative of the electrical characteristic of the heating element with respect to time as taught by Thweatt for the purpose of providing an electric heater and control therefor that quickly and efficiently detects and responds to abnormal conditions. (Col. 1 lines 41-43).
Furthermore, Maas teaches the heating element having a resistance of between 0.5 and 5.0 ohms ([0041] lines 6-7).
([0041])

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poston et al (US 2014/0069424) in view of Thweatt, Jr. et al (US 6,080,973) and Maas et al (US 2015/0164143) as applied to claim 1, further in view of Peleg et al (US 2014/0014126).
Regarding claim 7, Poston in view of Maas and Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), but does not disclose wherein the control circuitry is further configured to determine an indication of a temperature of the heating element from measurements of the electrical characteristic.
Nonetheless, Peleg teaches control circuitry that is further configured to determine an indication of a temperature of the heating element from measurements of the electrical characteristic ([0017] lines 6-9; “Temperatures monitoring may be based on a resistor (i.e. hot wire) near the wick by which the resistance measurement is proportional to the temperature.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuitry disclosed by Poston in .

Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive.
Applicant argues that Poston in view of Thweatt does not teach the heating element having a resistance of between 0.5 and 5.0 ohms. Examiner respectfully agrees.
However, newly cited reference Maas teaches the heating element having a resistance of between 0.5 and 5.0 ohms for the purpose of transforming the electric energy into thermal energy and generating a high temperature to rapidly heat the liquid.
Applicant also argues that modifying the controller of Poston by incorporating the controller of Thweatt would impermissibly modify the principle operation of the controller. Examiner respectfully disagrees.
The principle operation of the controller of Thweatt is to take preventive action to prevent damage to the system, due to an abnormal overheat condition. This does not conflict with the operation of the heater for vaporization. The heating element could be of Poston is operated in a range that would vaporize a liquid. The modified controller taught by Poston in view of Thweatt prevents the heating element from overheating and mitigates damage to the vaporizer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761